                     3:16-cv-03332-JES # 69              Page 1 of 2                                                   E-FILED
AO 458 (Rev. 06/09) Appearance of Counsel                                               Thursday, 25 April, 2019 01:23:08 PM
                                                                                               Clerk, U.S. District Court, ILCD
                                     UNITED STATES DISTRICT COURT
                                                             for the
                                               Central District
                                              __________          of__________
                                                         District of Illinois

                     Raphael Kennedy,                           )
                             Plaintiff                          )
                                v.                              )      Case No.    16-3332-JES
                   Michael Garrett, et al.,                     )
                            Defendant                           )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff, Raphael Kennedy                                                                                     .


Date:          04/25/2019                                                                  /s/ Peter Evans
                                                                                          Attorney’s signature


                                                                                       Peter Evans, 6312759
                                                                                      Printed name and bar number
                                                                                      Patterson Law Firm, LLC
                                                                                  200 W Monroe Street, Suite 2025
                                                                                         Chicago, IL 60606

                                                                                                Address

                                                                                   pevans@pattersonlawfirm.com
                                                                                            E-mail address

                                                                                           (312) 223-1699
                                                                                           Telephone number

                                                                                           (312) 223-8549
                                                                                             FAX number
         3:16-cv-03332-JES # 69            Page 2 of 2
                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS



              Raphael Kennedy,                   )
                    Plaintiff                    )
                       v.                        )       Case No. 16-3332-JES
            Michael Garrett, et al.,             )
                   Defendant                     )


                                       CERTIFICATE OF SERVICE

I certify that on _______________,
                   04/25/2019      I electronically filed the foregoing with the Clerk of the

Court using the CMECF system which will send notification of such filing to the following:

 Jason Joseph Weigand jweigand@atg.state.il.us, genlawdocketing@atg.state.il.us, jasonjweigand
_____________________________________________________________________________,

and I certify that I have mailed by the United States Postal Service the document to the following

non CMECF participants:

_____________________________________________________________________________.
 None




                                                                /s/ Peter Evans
                                                              Attorney’s signature

                                                             Peter Evans, 6312759
                                                          Printed name and bar number
                                                         Patterson Law Firm, LLC
                                                     200 W Monroe Street, Suite 2025
                                                            Chicago, IL 60606

                                                                    Address

                                                         pevans@pattersonlawfirm.com
                                                                E-mail address

                                                                (312) 223-1699
                                                               Telephone number

                                                                (312) 223-8549
                                                                 Fax number




 Print                  Save As...                                                          Reset
